Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1-20 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 6/28/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are withdrawn.
New grounds of rejection under 35 USC 102 and 103(a) are necessitated by the amendments.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10570504. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10570504 are identical to the instant claims other than requiring the non-reactive cap layer to be in direct contact with the entirety of the sputter surface.  Because the instant claims are a broader version of the patented claims, only requiring encapsulation of a portion, and are therefore obvious in view of the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neumann (US 20140138242).
As to claim 1, Neumann discloses a target comprising:
A body comprised of a deposition material (paragraph 48: lithium target);
A non-reactive cap layer encapsulating at least a portion of the body (paragraph 48-49: removable coating to protect target surface, the coating being impermeable to gas)
The non-reactive cap layer comprising AlO (paragraph 49: oxides of aluminum for protective removable coating).
As to claim 6, Neumann discloses a method of forming a target comprising:
Providing a body comprised of a deposition material (paragraph 48);
Depositing a non-reactive cap layer encapsulating at least a portion of the body (paragraph 48-49);
The non-reactive cap layer comprising AlO (paragraph 49).
As to claim 13, Neumann discloses a deposition method comprising:
Providing a body comprised of a deposition material (paragraph 48);
Depositing a non-reactive cap layer encapsulating at least a portion of the body (paragraph 48: removable coating coated onto target);
The non-reactive cap layer comprising AlO (paragraph 49);
Positioning the target within the deposition chamber (paragraph 48: installation of target into chamber);
Exposing a surface of the body of the target underlying the non-reactive cap layer (paragraph 48-49: removal of protective layer mechanically or by sputtering);
Depositing deposition material of the target onto a deposition surface of an article to be coated (abstract: sputtering of lithium target onto substrate; figure 7: target 710 and substrate 715).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 7-11 and 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann, as applied to claims 1, 6, and 13 above, and further in view of Yamazaki (US 8753491).
As to claims 2, 7 and 15, Neumann discloses a target comprising Lithium or a metal with a property including sensitivity to moisture or air (paragraph 17), but is silent as to specific materials including magnesium.
Yamazaki discloses a target and process in which a target body is provided (figure 1: source material 300) with a non-reactive cap layer encapsulating at least a portion of the body 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use target materials such as magnesium, as taught by Yamazaki, in the product and method of Neumann, because this allows for use and protection of common semiconductor materials for formation of semiconductors product (Yamazaki at col 2 lines 15-40).
As to claims 8-11, Neumann discloses AlO, but is silent as to the thickness.
Yamazaki discloses the protective layer comprises evaporated [solid material evaporation is sublimation] Al, which inherently oxidizes in the atmosphere to a thickness of approximately 4nm (col 7 lines 59-64; col 8 line 61-col 9 line 5: transport and air presence and removal with cap layer present).
(see https://en.wikipedia.org/wiki/Aluminium_oxide – properties section.  Cited for evidentiary basis of inherent property of aluminum when oxidized in air only, not as part of the rejection itself).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a deposited Al layer naturally oxidized to its oxidation depth, as would occur in the system of Yamazaki, because this allows for an effective protective cap layer as taught by Yamazaki.
.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Neumann, as applied to claim 6 above, and further in view of Dunlop (US 6030514).
As to claim 12, Neumann discloses deposition of a protective layer on a target, as discussed above, but is silent as to using CVD for depositing the layer.
Dunlop discloses a target and barrier enclosure to protect the target from oxidation (abstract).  Dunlop also discloses knowledge in the art of applying the barrier layer by known deposition techniques including CVD (col 7 lines 50-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use CVD to deposit a barrier layer, as disclosed by Dunlop, in the method of Neumann, because this is a known effective deposition technique (Dunlop at col 7 lines 50-65).

Response to Arguments
Applicant’s arguments have been considered, but are moot in view of the new grounds of rejection, as presented above.  Neumann, as discussed above, discloses knowledge in the art of a sputtering target with a protective coating comprising AlO.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON BERMAN/Primary Examiner, Art Unit 1794